Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 4/30/2020. Claims 1-20 are currently pending and claims 1, 19, and 20 are the independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 4, it recites “….wherein the plurality of software applications comprise different software applications with similar development processes.” The term “similar” in claim 4 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination the examiner will consider these limitations to be“….wherein the plurality of software applications comprise different software applications with development processes.”.

Claim 15 recites the limitation “The non-transitory computer-readable medium of claim 1, wherein a factor in the weighted combination of the plurality of defect indicators comprises: a number of defects of a particular defect type; a weight; and a number of deployment environments in which the particular defect type occurred.” The examiner would like to point out that claim 1 does not previously recite a “weighted combination of the plurality of defect indicators”, rather the weighted combination is previously recited in claim 14, and as such there is insufficient antecedent basis for this limitation in the claim 15. For the purpose of examination, the examiner will consider these limitations to be “The non-transitory computer-readable medium of claim 14, wherein a factor in the weighted combination of the plurality of defect indicators comprises: a number of defects of a particular defect type; a weight; and a number of deployment environments in which the particular defect type occurred.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
As per independent claim 1, it recites “A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:…”, which, with broadest reasonable interpretation may be interpreted to be that the claimed “non-transitory computer-readable medium” is the instructions/program/code/etc. itself and is not containing/storing/etc. the instructions/program/code/etc.. As such, with broadest reasonable interpretation, the non-transitory computer-readable medium may be the program/code/instructions/software, which is software per-se, and software per-se is not patent eligible under 35 USC 101. The examiner would like to recommend the wording/phrasing “A non-transitory computer-readable medium containing instructions that…”.
As per dependent claims 2-18, they incorporate the deficiencies of independent claim 1, upon which they depend, and fail to correct the deficiencies of independent claim 1, and are therefore rejected for the same reasoning as claim 1, above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sobran et al. (herein called Sobran) (US PG Pub. 2019/0287029 A1) and Sobran et al. (herein called Sobran2) (US PG Pub. 2019/0347188 A1).

As per claim 1, Sobran teaches: a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
receiving a plurality of defect indicators associated with a deployment of a first software application (pars. [0002], [0015], [0024]-[0029], [0042], when developing software developers make changes to code/make commits to software repository, etc. and  issue metadata such as information about errors/bugs/severity/etc., indication of type of issue, information on commit history such as changes to code lines/commit identifier/etc., commit metadata such as author information/time of commit/type of commit/etc., commit type, etc. are included in code files and is used by label generator to classify code files/lines/commits/etc. as introducing bugs or not introducing bugs for use in training bug detection algorithm which may be used to determine whether new code lines/code files/commits/etc. should be deployed. As the information/metadata in code files about errors/bugs/issues, author information, etc. is used by label generator to classify code files as introducing bugs/not introducing bugs, the information/metadata/etc. about errors/bugs/issues are a plurality of defect indicators, and as they are used to determine whether to deploy a new commit/code file/lines/etc. they are associated with deployment of a first software application/the software they are developed for/etc..); 
calculating a defect score for the deployment of the first software application using the plurality of defect indicators (pars. [0017], [0029]-[0033], label generator classifies code files/lines/commits as introducing bugs or not introducing bugs (defect score is calculated/determined to be introducing bugs/defects or not introducing bugs/defects) by processing code files/issue tracking system/commit history/etc., and labels the files/commits/lines/etc. as introducing a bug or not introducing a bug (defect score is label).); 
accessing information associated with a development process of the first software application (pars. [0015], [0017]-[0018], [0028], [0040]-[0042], building a model for defect prediction/to detect bugs introduced/etc. during software development, includes classifying/scoring/labeling code files of code base/issue tracking/commit history/etc. (information) in storage as introducing a bug or not introducing a bug, and inputting the labeled/scored/classified files to algorithm training program which trains bug detection algorithm with information from the code files such as file content, author, size, number of lines, etc. to classify the code file as introducing a bug or not introducing a bug, and trained bug detection algorithm/model/machine learning program/etc. may then be used to classify code files/commits/lines as introducing a bug or not before deploying new files/commits/lines/etc.); and 
using the defect score as a label and the signal vector as an input data set to train a predictive model for the first software application (pars. [0017]-[0018], [0040]-[0042], code files of code base/issue tracking/commit history/etc. (information) in storage are classified/defect scored/etc. and labeled as introducing a bug/defect or not introducing a bug/defect (defect score/classification as introducing a bug/defect or not introducing a bug/defect is used as a label to information/stored information), and inputting the labeled/scored/classified files/information to algorithm training program which trains bug detection algorithm with information from the code files/information such as file content, author, size, number of lines, etc. to classify the code file as introducing a bug or not introducing a bug (use defect score/bug classification as label and stored information as input data set to train predictive model for first software application), and trained bug detection algorithm/model/machine learning program/etc. may then be used to classify code files/commits/lines as introducing a bug or not before deploying new files/commits/lines/etc.. And as Sobran2 teaches that the information in storage may be stored as a vector/signal vector (as seen below), it is obvious that the classified/labeled stored information used to train the algorithm/model/machine learning program to predict bugs/defects is a signal vector and as such the defect score is used as a label and the signal vector/stored information is used as an input data set to train a predictive model for the first software application.).
While Sobran teaches using stored code files/files/etc. that include information/metadata/etc. about issues/errors/bugs/defects/etc. in software/builds/etc. and that have been classified/labelled/scored as introducing bugs/defects or not introducing defects to train a model/algorithm/machine learning program to predict bugs/defects in code files/commits/lines being developed before they are deployed, it does not explicitly state that the information may be stored as a vector, and as such does not explicitly state, however Sobran2 teaches:
accessing a signal vector associated with a development process of the first software application (pars. [0003], [0005], [0013], [0019], [0041]-[0045], in software development developers make/commit/etc. changes to code base causing the program/code base/software/etc. to be built and tested for bugs/errors/etc. when the changes are made, and a log report is generated that includes error messages/errors encountered/records of operation/etc. (information/metadata etc. about issues/errors/faults/etc. from Sobran) which is vectorized/transformed into vector format/etc. and stored (transformed into signal vector and stored) and used to determine potential errors in new/future/etc. changes/commits/etc. As the log report includes error messages/errors encountered/records of operation/etc. the log reports are information/metadata/etc. about/indicating defects/errors/bugs/faults/etc., and as the log reports are vectorized/transformed into a vector/signal vector for storage and use in determining potential bugs/errors/defects in new/future changes/commits/etc. and Sobran teaches using/processing/etc. stored information about/indicating defects/errors/bugs to train an algorithm/model/machine learning program to predict defects/bugs/errors in new/future/etc. code/files/lines/commits, it is obvious that the stored code files/information/metadata including information about/indicating/etc. defects/errors/bugs/etc. may be vectorized log reports/log reports stored as signal vector as taught by Sobran2, and as such a signal vector associated with a development process of the first software application is accessed and used to train the algorithm/model/machine learning program to predict defects/errors/bugs.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobran such that the stored information/metadata/etc. processed/used/accessed to train the algorithm/model/machine learning program to predict defects/bugs/errors/etc. are stored vectorized logs/vectors/signal vectors, as conceptually taught by Sobran2, to create accessing a signal vector associated with a development process of the first software application, because these modifications allow for the information/metadata/logs/reports/etc. including information about defects/error messages/indicating defects/etc. to be effectively and efficiently stored in a manner and format that allows them to be easily used to help determine potential defects/errors/bugs/etc. in code files/new/future code/etc. thereby allowing stored information/logs/files/metadata to be efficiently and effectively utilized when desired in a way that helps prevent bugs/errors/defects from occurring in a program/software/code/etc. being developed, thereby helping to ensure that developed code being deployed operates correctly as desired.

As per claim 2, Sobran further teaches: wherein the operations further comprise: 
accessing a plurality of defect scores for deployments of a plurality of software applications (pars. [0002], [0015], [0024]-[0029], [0042], when developing software using version control system, developers make changes to code base/make commits to software repository/add changes to source code/etc. to correct errors/fix bugs/etc. and issue metadata such as information about errors/bugs/severity/etc., indication of type of issue, information on commit history such as commit identifier/changes to code lines /etc., commit metadata such as author information/time of commit/type of commit/etc., commit type, etc. are included in code files (as commits are changes made to code/software in version control system to correct errors/bugs/etc. the commits/code files with changes in software repository/etc. are different versions of a software application, and as such are a plurality of software applications) and is used by label generator to classify code files/lines/commits/etc. as introducing bugs or not introducing bugs for use in training bug detection algorithm which may be used to determine whether new code lines/code files/commits/etc. should be deployed. As the information/metadata in code files/commits/etc. in version control/different versions of application/plurality of applications about errors/bugs/issues, author information, etc. is used by label generator to classify/score code files as introducing bugs/not introducing bugs/determine defect score, a plurality of defect scores is accessed/determined/etc. for deployments of a plurality of software applications/different application versions).); 
accessing a plurality of information associated with development processes of the plurality of software application (pars. [0002], [0015], [0017]-[0018], [0028], [0040]-[0042], version control systems are used to develop software and building a model for defect prediction/to detect bugs introduced/etc. during software development, includes classifying/scoring/labeling code files/commits/etc. of different versions/changes/etc. of software being developed/plurality of applications/etc. of code base/issue tracking/commit history/etc. (plurality of information associated with development processes of plurality of software application/different versions of software being developed/changes made to software being developed) in storage as introducing a bug or not introducing a bug, and inputting the labeled/scored/classified files/versions/applications/etc. to algorithm training program which trains bug detection algorithm with information from the code files such as file content, author, size, number of lines, etc. to classify the code files/versions/applications as introducing a bug or not introducing a bug, and trained bug detection algorithm/model/machine learning program/etc. may then be used to classify code files/commits/lines as introducing a bug or not before deploying new files/commits/lines/etc.); and
using the plurality of defect scores as labels and the plurality of signal vectors as an input data sets to train the predictive model (pars. [0017]-[0018], [0040]-[0042], code files of code base/issue tracking/commit history/etc. (information) in storage are classified/defect scored/etc. and labeled as introducing a bug/defect or not introducing a bug/defect (defect score/classification as introducing a bug/defect or not introducing a bug/defect is used as a label to information/stored information), and inputting the labeled/scored/classified files/information to algorithm training program which trains bug detection algorithm with information from the code files/information such as file content, author, size, number of lines, etc. to classify the code file as introducing a bug or not introducing a bug (use defect score/bug classification as label and stored information as input data set to train predictive model for first software application). And as Sobran2 teaches that the information in storage may be stored as a vector/signal vector (as seen in the rejection of claim 1 above), and that a plurality of applications/software products/etc. may be scored/determined to have errors/faults/etc. and have their reports/information vectorized/transformed to signal vector and stored, as seen below, it is obvious that a plurality of defect scores and signal vectors for the plurality of applications/software/etc. are used as labels and an input data sets to train the predictive model.).
While Sobran teaches using stored code files/files/etc. that include information/metadata/etc. about issues/errors/bugs/defects/etc. in software/builds/etc. and that have been classified/labelled/scored as introducing bugs/defects or not introducing defects to train a model/algorithm/machine learning program to predict bugs/defects in code files/commits/lines being developed before they are deployed, it does not explicitly state that the information may be stored as a vector, and as such does not explicitly state, however Sobran2 teaches:
accessing a plurality of signal vectors associated with development processes of the plurality of software application (pars. [0003], [0005], [0013], [0019], [0041]-[0045], in software development developers make/commit/etc. changes to code base (plurality versions of software/applications/etc.) causing the program/code base/software/etc. to be built and tested for bugs/errors/etc. when the changes are made/each version/plurality of software applications are tested, and log reports are generated that includes error messages/errors encountered/records of operation/etc. (information/metadata etc. about issues/errors/faults/etc. from Sobran) which are vectorized/transformed into vector format/etc. and stored (transformed into signal vector and stored) and used to determine potential errors in new/future/etc. changes/commits/etc. As the log reports are reports for testing each version of program/plurality of applications/etc. and includes error messages/errors encountered/records of operation/etc. of each version/plurality of application corresponding to changes/etc., the log reports are information/metadata/etc. about/indicating defects/errors/bugs/faults/etc. for each version/applciation, and as the log reports are vectorized/transformed into a vector/signal vector for storage and use in determining potential bugs/errors/defects in new/future changes/commits/etc. and Sobran teaches using/processing/etc. stored information about/indicating defects/errors/bugs to train an algorithm/model/machine learning program to predict defects/bugs/errors in new/future/etc. code/files/lines/commits, it is obvious that the stored code files/information/metadata including information about/indicating/etc. defects/errors/bugs/etc. may be vectorized log reports/log reports stored as signal vector as taught by Sobran2, and as such a plurality of signal vectors associated with development processes of the plurality of software application/different versions/etc. are accessed and used to train the algorithm/model/machine learning program to predict defects/errors/bugs.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobran such that the stored information/metadata/etc. processed/used/accessed to train the algorithm/model/machine learning program to predict defects/bugs/errors/etc. are stored vectorized logs/vectors/signal vectors, as conceptually taught by Sobran2, to create accessing a plurality of signal vectors associated with development processes of the plurality of software application, because these modifications allow for the information/metadata/logs/reports/etc. including information about defects/error messages/indicating defects/etc. to be effectively and efficiently stored in a manner and format that allows them to be easily used to help determine potential defects/errors/bugs/etc. in code files/new/future code/etc. thereby allowing stored information/logs/files/metadata to be efficiently and effectively utilized when desired in a way that helps prevent bugs/errors/defects from occurring in a program/software/code/etc. being developed, thereby helping to ensure that developed code being deployed operates correctly as desired.

As per claim 3, Sobran further teaches: wherein the plurality of software applications comprise different release versions of a same software application (pars. [0002], [0004], [0015], [0017], [0025], software development uses version control systems in which developers introduce commits/commit changes/etc. to source code/code base/software repository/etc. provide bug fixes, feature enhancement, performance improvement, etc., commit is applied to source code, and code files/commit history/information about commit/etc. is maintained/stored in storage. As developers make commits which change code/fix bugs/improve performance/etc. which are applied to the source code in a version control system used in developing software, and the commits/code files/etc. are stored in storage, the different commits/code changes/code files with changes/etc. are different versions/release versions of the software/application being developed that are maintained by the version control system and therefore the plurality of software applications comprise different release versions of a same software application.).

As per claim 4, Sobran does not explicitly state, however Sobran2 teaches: wherein the plurality of software applications comprise different software applications with similar development processes (pars. [0005], [0013], [0039], log reports of previously built software products (different software applications with development process) are vectorized/transformed into vector format/signal vector and used to identify potential errors in software products/new software products/first software application/etc. As previously built software products/different software applications with development process have signal vectors/vectorized log reports/etc. which are used to predict/identify potential errors/defects, it is obvious that the plurality of software applications comprise different software applications with similar development processes.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the plurality of software applications comprise different software applications with similar development processes, as conceptually taught by Sobran2, into that of Sobran because these modifications allow for more/additional/different/etc. information/data sets/etc. to be used to train the model/algorithm/machine learning program which is desirable as it helps make the trained model/algorithm/machine learning program more accurate in its prediction/identification of potential errors/defects, thereby helping to ensure that errors/defects are correctly predicted/identified so they may be corrected.

As per claim 5, Sobran further teaches: wherein the operations further comprise: 
receiving a signal vector associated with a development process of a second software application (pars. [0015], [0017]-[0018], [0028], [0040]-[0042], building a model for defect prediction/to detect bugs introduced/etc. during software development, includes classifying/scoring/labeling code files of code base/issue tracking/commit history/metadata/etc. (information) in storage as introducing a bug or not introducing a bug, and inputting the labeled/scored/classified files to algorithm training program which trains bug detection algorithm with information from the code files such as file content, author, size, number of lines, etc. to classify the code file as introducing a bug or not introducing a bug, and trained bug detection algorithm/model/machine learning program/etc. may then be used to classify new information/code files/commits/lines as introducing a bug or not before deploying new files/commits/lines/etc.. And as Sobran2 teaches that the information/files/commit history/issue tracking/metadata/etc. stored may be vectorized/transformed into vector format/transformed into a signal vector when it is stored, as seen in the rejection of claim 1 above, it is obvious that the received information used to train the model/algorithm/machine learning algorithm and the new information classified by the algorithm/model/machine learning program are received signal vectors associated with a development process of a second software application.); 
providing the signal vector associated with the development process of the second software application to the predictive model (pars. [0042], trained bug detection algorithm/predictive model is used to classify/score new code lines/commits/code files/information (signal vector from Sobran2) as introducing a bug/defect or not introducing a bug/defect. As the trained algorithm/predictive model classifies/scores the new information/files/commits/signal vector it is obvious that the signal vector associated with development of the second application is provided to the predictive model/algorithm so it may be classified/scored.); and 
receiving a predicted defect score for the second software application from the predictive model (pars. [0042], trained bug detection algorithm/predictive model is used to classify/score new code lines/commits/code files/information as introducing a bug/defect or not introducing a bug/defect (receive predicted defect score for second/new software application from predictive model/algorithm).).

As per claim 6, Sobran further teaches: wherein the operations further comprise identifying a subset of signals in the signal vector associated with the development process of the second software application, wherein the subset of signals comprises signals that contribute to the predicted defect score (pars. [0016]-[0017], [0024]-[0029], [0036], [0040]-[0042], code files/information/etc. are classified/scored/etc. as introducing a bug or not introducing a bug/determines defect score/etc. by processing provided information/stored information such as code files/issue tracking/commit history/issue metadata/line changes/commit ID/commit type/author information/time of commit/etc. (subset of information associated with the development process is identified and processed/used to determine whether or not a bug/defect is introduced/subset of information contributes to predicted defect score), and as Sobran2 teaches that the stored information may be vectorized and stored in vector format/may be a stored signal vector, as seen in the rejection of claim 1 above, it is obvious that the subset of information is a subset of signals in the signal vector and as such a subset of signals in the signal vector associated with the development process of the second software application is identified and used to determine/predict defect score/classify whether or not a bug is introduced/the subset of signals comprises signals that contribute to the predicted defect score/classification.).

As per claim 7, Sobran further teaches: wherein the predicted defect score is calculated as a weighted combination of the subset of signals (pars. [0016]-[0017], [0024]-[0029], [0036], [0040]-[0042], code files/information/etc. are classified/scored/predicted defect score is determined/calculated as introducing a bug or not introducing a bug/determines defect score/etc. by processing provided information/stored information such as code files/issue tracking/commit history/issue metadata/line changes/commit ID/commit type/author information/time of commit/etc. (subset of information/stored information associated with the development process is processed/used to determine whether or not a bug/defect is introduced/subset of information contributes to predicted defect score), as multiple/different/etc. information/metadata is stored and used as information that is processed to calculate/determine predicted score/determine if bugs are introduced or not/etc., it is obvious that the multiple/different information/metadata/files/etc. are subsets of the information that are each processed/used/considered/etc. to calculate/classify/predict/etc. the score/defect score and as each of the multiple/different/subsets of information is all considered/processed/used/etc. in the calculation/determination/prediction of the introduction of bugs/defect score the calculation/determination/prediction/etc. is a combination/weighted combination of the subset of signals/considers/processes/etc./each of the multiple/different/subset of information/files/metadata/etc. is processed/considered/used to determine the score/prediction/classification. And as Sobran2 teaches that the stored information may be vectorized and stored in vector format/may be a stored signal vector, as seen in the rejection of claim 1 above, it is obvious that the subset of information is a subset of signals in the signal vector and as such the predicted defect score is calculated as a weighted combination of the subset of signals.).

As per claim 8, Sobran does not explicitly state however Sobran2 teaches:
wherein the operations further comprise identifying aspects of the development process of the second software application associated with the subset of signals (pars. [0002]-[0003], [0005], [0013], [0019], [0035], [0041]-[0044], during software development continuous integration may be used in which developers make changes to software/program and code/program/software is built and tested to identify potential errors as changes made/added to code/etc., and log reports of software applications previously built/being built/being developed/etc. include errors encountered by application, operating system, or system while in operation/testing/etc. such as table corruption, configuration corruption, etc. (aspects of the development process of application/software/code), and log reports are vectorized/transformed into vector format/signal vector is created/etc. and stored (aspects included in log report are associated with subset of signals in signal vector/stored information/etc.) and is used to identify potential errors in software product.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the operations further comprise identifying aspects of the development process of the second software application associated with the subset of signals, as conceptually taught by Sobran2, into that of Sobran because these modifications allow for aspects/errors/defects/bugs/etc. that occur as a result of the software development and are recorded in the information/logs/subset of signal vector about the application/program/software to be identified/determined/etc. and used to determine/identify/predict potential errors/faults/bugs/defects in software being developed, which is desirable as it helps identify/determine potential bugs/defects/errors that need to be corrected thereby helping to ensure that software being developed operates as intended.

As per claim 9, Sobran does not explicitly state, however Sobran2 teaches:
wherein the operations further comprise providing target values for the aspects of the development process of the second software application in comparison to current values for the aspects of the development process of the second software application from which the subset of signals are derived (pars. [0005], [0013], [0019], [0047]-[0049], negative log reports/log reports having errors/table corruption/etc. (aspects of development) of previously built software are vectorized/signal vector/etc. and stored, and are later compared to vectorized log report of software product being developed/new software/second software application/etc., and user specifies threshold amount of distance (provide target values for aspects of development process of second software application/errors/etc.) and determination is made as to whether stored negative vectorized log reports/signal vectors are within the specified/provided threshold distance/target values from vectorized log report of software product being developed/new software/etc. in order to determine/predict/etc. if there is an error in new software/software being developed/second software application/etc. (target values/provided threshold distance/etc. for the aspects of the development process of the second software application in comparison to current values for the aspects of the development process of the second software application from which the subset of signals/signal vector/subset of stored information/etc. are derived.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the operations further comprise providing target values for the aspects of the development process of the second software application in comparison to current values for the aspects of the development process of the second software application from which the subset of signals are derived, as conceptually taught by Sobran2, into that of Sobran because these modifications allow for a determination to be made as to whether or not aspects/errors/potential defects/etc. of a software application should be considered defects/errors/bugs/etc. that need to be corrected, which is desirable as it allows developers to focus/prioritize/etc. time and resources on potential errors/defects/bugs/aspects/etc. that need correction/attention/etc. thereby helping to find and correct errors/defects and ensure that the software developed works as intended.

As per claim 10, Sobran does not explicitly state, however Sobran2 teaches: 
wherein the operations further comprise generating one or more actions that are configured to cause the current values change relative to the target values such that the predicted defect score falls below a threshold defect score (pars. [0002]-[0003], [0013], [0019], [0032], [0047]-[0051], in software development developers make changes to program/software/etc., the program/software is tested and bugs/errors/etc. are found, and developers debug/fix identified bugs/errors/etc., and errors/bugs/defects/etc. in program being developed includes comparing stored vectorized negative log reports/signal vector of previously built software products to vectorized log report/signal vector of new software/software being developed/etc., and if stored vectorized negative log reports/signal vectors are within a specified/provided threshold distance/target values (predicted effect score falls above a target threshold defect score) from vectorized log report of software product being developed/new software/etc. then a potential error/bug/defect is determined to be exist, release of software product is halted, and log reports/negative log reports/etc. are provided to developer to debug/fix bugs/correct defects etc. (generating one or more actions that are configured to cause the current values change relative to the target values such that the predicted defect score falls below a threshold defect score).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the operations further comprise generating one or more actions that are configured to cause the current values change relative to the target values such that the predicted defect score falls below a threshold defect score, as conceptually taught by Sobran2, into that of Sobran because these modifications allow errors/defects/bugs/etc. to be corrected thereby helping to ensure that the software/application/etc. being developed operates correctly as intended.
As per claim 12, Sobran does not explicitly state however Sobran2 teaches:
wherein the plurality of defect indicators are received from deployment environments after receiving the deployment of the first software application (pars. [0034]-[0041], negative log reports/log reports including error messages/plurality of defect indicators/etc. may be from crowd sourced data such as build logs, product documentations, public forums, real time build logs, etc. that include data/information such as user questions pertaining to errors in building the application, online discussions related to errors, etc. (application is deployed to user/user environment/users are using application/etc. as user is asking question pertaining to error/online discussion related to errors is occurring/etc.). As the negative log reports are from user questions/discussions/etc. about errors that occur it is obvious that the negative log reports/defect indicators are received from deployment environments/users/user environments/etc. after receiving the deployment of the first software application/after users have used the application/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the plurality of defect indicators are received from deployment environments after receiving the deployment of the first software application, as conceptually taught by Sobran2, into that of Sobran because these modifications allow errors/defects/bugs/etc. that occur during actual use of the application to be determined and used to find/predict and correct potential errors in application/software being developed, which is desirable as it helps ensure that software applications being developed will operate as intended after they are deployed to users/when they are used by users.
As per claim 13, Sobran does not explicitly state, however Sobran2 teaches: 
wherein the plurality of defect indicators are received from deployment environments during operation of the first software application (pars. [0034]-[0041], negative log reports/log reports including error messages/plurality of defect indicators/etc. may be from crowd sourced data such as build logs/real time build logs, product documentations, public forums, etc. that include data/information such as user questions pertaining to errors in building the application, online discussions related to errors, etc. As the negative log reports are crowd sourced/public/etc. and include real time build logs, it is obvious that the negative log reports/plurality of defect indicators are received from deployment environments during operation of the first software application/while the application is built in real time/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the plurality of defect indicators are received from deployment environments during operation of the first software application, as conceptually taught by Sobran2, into that of Sobran because these modifications allow errors/defects/bugs/etc. that occur during actual/real time/etc. use of the application to be determined and used to find/predict and correct potential errors in application/software being developed, which is desirable as it helps ensure that software applications being developed will operate as intended after they are deployed to users/when they are used by users.

As per claim 14, Sobran further teaches: wherein calculating the defect score for the deployment of the first software application comprises calculating a weighted combination of the plurality of defect indicators. (pars. [0016]-[0017], [0024]-[0029], [0036], [0040]-[0042], code files/information/etc. are classified/scored/predicted defect score is determined/calculated as introducing a bug or not introducing a bug/determines defect score/etc. by processing provided information/stored information such as code files/issue tracking/commit history/issue metadata/line changes/commit ID/commit type/author information/time of commit/etc. (plurality of defect indicators/stored information associated with the development process is processed/used to determine whether or not a bug/defect is introduced/plurality of defect indicators contribute to predicted defect score), as multiple/different/etc. information/metadata is stored and used as information that is processed to calculate/determine predicted score/determine if bugs are introduced or not/etc., it is obvious that the multiple/different information/metadata/files/etc. are a plurality of defect indicators that are each processed/used/considered/etc. to calculate/classify/predict/etc. the score/defect score, and as each of the multiple/different information/plurality of defect indicators/etc. are all considered/processed/used/etc. (weighted) in the calculation/determination/prediction of the introduction of bugs/defect score the calculation/determination/prediction/etc. calculating/determining/classifying/predicting the defect score comprises calculating a weighted combination of the plurality of defect indicators.).

As per claim 16, Sobran does not explicitly state, however Sobran2 teaches:
wherein the signal vector comprises a plurality of predictive signals, wherein the plurality of predictive signals comprises numerical values representing aspects of the development process of the first software application (pars. [0013], [0019], [0041], [0045]-[0048], log reports of application being developed/new application/etc. and negative log report of previously built application include record of errors encountered by the application or operating system while in operation, table corruption, configuration corruption, etc., and are vectorized/transformed into vector format/column vectors/signal vector/etc. which are compared and determined if they are within threshold distance to determine if error/defect/bug is predicted. As the vectors/signal vectors are vectorized log files/negative log files that includes record of errors encountered by the application or operating system while in operation, table corruption, configuration corruption, etc. and are compared to determine their distance within a threshold value, it is obvious that the signal vector/vectorized log files comprises a plurality of predictive signals/record of errors encountered in operation/etc., wherein the plurality of predictive signals comprises numerical values/vectorized values that can be compared to threshold distance/value/etc. representing aspects/errors/defects/bugs/etc. of the development process of the first software application.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the signal vector comprises a plurality of predictive signals, wherein the plurality of predictive signals comprises numerical values representing aspects of the development process of the first software application, as conceptually taught by Sobran2, into that of Sobran, because these modifications allow for the information/metadata/logs/reports/etc. including information about defects/error messages/indicating defects/etc. to be effectively and efficiently stored in a manner and format that allows them to be easily used to help determine potential defects/errors/bugs/etc. in code files/new/future code/etc. thereby allowing stored information/logs/files/metadata to be efficiently and effectively utilized when desired in a way that helps prevent bugs/errors/defects from occurring in a program/software/code/etc. being developed, thereby helping to ensure that developed code being deployed operates correctly as desired.

As per claims 19 and 20, they recite a method and system having similar limitations to the non-transitory computer readable storage medium of claim 1 and are therefore rejected for the same reasoning as claim 1, above.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sobran et al. (herein called Sobran) (US PG Pub. 2019/0287029 A1) and Sobran et al. (herein called Sobran2) (US PG Pub. 2019/0347188 A1) in further view of Yamane et al. (herein called Yamane) (US Patent 10,956,833 B1).

As per claim 11, Sobran and Sobran2 do not explicitly state, however Yamane teaches:.
wherein the predictive model comprises a lasso regression model (col. 13 lines 45-60, AI/artificial intelligence (trained algorithm/machine learning program/predictive model from Sobran) is trained to identify errors and causes of errors (predict errors/bugs/defects from Sobran/Sobran2) and techniques used by AI/model/trained algorithm/machine learning program include least absolute selection shrinkage operator/LASSO regression models.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the predictive model comprises a lasso regression model, as conceptually taught by Yamane, into that of Sobran and Sobran2 because these modifications allow for the predictive model/machine learning program/algorithm/etc. to effectively and efficiently identify errors and causal factors of error messages, which is desirable as it helps ensure that errors/defects are identified for correction thereby helping to ensure that the software application operates correctly as intended.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sobran et al. (herein called Sobran) (US PG Pub. 2019/0287029 A1) and Sobran et al. (herein called Sobran2) (US PG Pub. 2019/0347188 A1) in further view of Kim et al. (herein called Kim) (US PG Pub. 2014/0324891 A1).

As per claim 15, Sobran and Sobran2 do not explicitly state, however Kim teaches: wherein a factor in the weighted combination of the plurality of defect indicators comprises: 
a number of defects of a particular defect type (pars. [0029], [0033], [0056], [0060], error severity is determined based on the number of times a defect has occurred/number of defects/etc. in application on type of device according to the type of error/defect of a particular type ); 
a weight (pars. [0030], [0056], [0060], error severity level is determined by assigning a weighted value (a weight) to number of times an error has occurred in each application/on each device/etc. according to type of error.); and 
a number of deployment environments in which the particular defect type occurred (pars. [0029]-[0030], [0033], [0045], [0047], [0056], [0060], errors occur when application/software is executed on device/portable device/environment (deployment environment) and error record includes information of the device/environment/deployment environment as type of error that occurs may change according to the type of device, and error severity level is determined by assigning a weighted value to number of times an error has occurred in each application/on each device/etc. according to type of error (number of deployment environments/device type/etc. in which the particular defect/error/etc. type occurred).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a factor in the weighted combination of the plurality of defect indicators comprises: a number of defects of a particular defect type; a weight; and a number of deployment environments in which the particular defect type occurred, as conceptually taught by  into that of Sobran and Sobran2, because these modifications allow for defects/faults/errors/bugs to be prioritized/assigned a severity level/etc. so that developers may prioritize correction of defects that are more severe/occur more often/cause larger problems/etc. which is desirable as it allows for developers to spend time and resources correcting errors/defect that will have the largest impact on ensuring correct operation of the application/software, thereby helping to ensure that the application/software operates as intended. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193